This action was for the purpose of recovering a money judgment for damages alleged to have been sustained from salt water, waste oil, and other deleterious substances being permitted to escape into Walker creek. The district court of Stephens county overruled demurrers of each of the defendants herein to the evidence of the plaintiff and submitted the cause to a jury. The judgment of that court in favor of the plaintiff and against the defendants conformed to the verdict of the jury. The two defendants appealed to this court. *Page 260 
It is contended that the judgment is not supported by the evidence. The rule with reference thereto is that such a verdict will not be disturbed if there was any competent evidence reasonably tending to support it.
While much of the damage sustained was caused by other defendants operating wells along the same water course, there was competent evidence reasonably tending to support the verdict of the jury against these defendants. The evidence against these defendants was in conflict with evidence in their favor, but under the rule this court is not privileged to determine the effect of conflicting material evidence. Such determination must be by a jury.
The defendants contend that the verdict and judgment are clearly against the weight of the evidence. That rule is not applicable in this class of cases. They contend that there was error in overruling their demurrers to the evidence and their motions for instructed verdict. Since there was some competent evidence reasonably tending to support the claim of the plaintiff, there was no error in submitting the cause to the jury.
We find no reversible error in the cause, and the judgment of the trial court is affirmed.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur.
Note. — See under (1) 2 R. C. L. 193, 194; R. C. L. Perm. Supp. p. 368; R. C. L. Pocket Part, title "Appeal," § 167.